DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12, and 14-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munstermann (US 2008/0066275).
As to claim 1, Munstermann discloses a device for hydroentangling and/or structuring a web comprising:
a suctioning rotating drum (6) having a cylindrical surface (see Figs. 1 and 2; paragraph 0015);
a structured shell (the patterning shell 7 with ring 9) disposed on the drum (6) at a distance from the cylindrical surface (see Fig. 2), the structured shell including at least two separate rings (7/7’ forms one ring; 9 forms another ring; see Figs. 2 and 3; ring 9 and ring 7/7’ are separate, individual rings as seen in Figs. 2 and 3; para. 0016-0017) each constructed to be pushed on and attached to the drum adjacent one another to collectively form the structured shell (these rings are shown pushed onto and attached to the drum; see Figs. 2-3; they collectively form what is considered to be the claimed “structured shell” 9/7’/7; paras. 0016-0017), around which the web (15) can be at least partially looped (Fig. 1; para. 0015) and 
at least one water bar (13) including a nozzle strip with a plurality of nozzles (see jets 14), wherein the water bar is arranged relative to the structured shell to entangle and/or to structure and/or to perforate the web when on the structured shell by the water jets (Fig. 1; para. 0015).
As noted above, the combined imperforate (7) and porous (7’) regions of the shell form one ring (see Fig. 3), and toothed ring 9 forms a second ring.  Thus, the shell (the “shell” is considered to be the structure 7, 7’, 9 as shown in Figs. 2-3) comprises at least two separate rings (ring 9 and ring 7’/7).
Another separate ring may be considered to be formed by toothed ring 8, which may be considered to be a portion of the “shell” since it engages with the shell portion 9 and extends along the shell surface (see Figs. 2-3).  Another ring may be considered to be formed by flange 12, which has an annular or ring structure (Fig. 2). Thus, any two of 7’/7, 8 (toothed ring) 9 (toothed ring), or 12 (ring-shaped flange) may be considered to form the “at least two separate rings” as recited in claim 1.
Regarding independent claim 11, Munstermann discloses a structured shell (formed by elements 7,7’,9) wherein the structured shell comprises at least two separate structured rings (rings 7’ and 9) each constructed to be pushed on and attached to the drum adjacent one another thereby presenting the structured shell (the structured “shell” is considered to be the structure 7, 7’, 9 as shown in Figs. 2-3).
Further, as noted above with respect to claim 1, the shell may be considered to be formed out of any two of rings 7/7’, 8, 9, and 12 (see Figs. 2-3), thus having the structure of independent claim 11.
Regarding claim 3, the device further includes distancing elements (8 and 12) disposed on the cylindrical surface of the drum (6) to distance the rings (9,7’,7) from the cylindrical surface of the drum (see Fig. 2).
Regarding claim 4, the device comprises clamping elements (the teeth of ring 8; and/or flange 12) to axially affix the rings (9/7’ being the rings in this case) on the drum (see Fig. 2).
Regarding claims 5 and 12, “wherein the rings comprise 3D printed rings or rings made by laser sintering” is a product by process recitation, directed to the process of forming the structure (by 3D printing or last sintering). Product-by-process claims are not limited to the manipulations of the recited steps, but only to the structure implied by the steps. The rings of ---------------Munstermann meet the structure implied by the product by process recitation (see e.g. rings 9, 7’).
Regarding claims 6 and 14, Munstermann discloses the structured shell wherein each ring comprises at least one segment (see the outer surface of each ring which forms a “segment” as claimed, e.g. rings 7’, 7, 9, 8; Figs. 2-3).
Regarding claims 7 and 15 each ring includes at least two sections each of which has different structuring (the ring formed by the main body of the shell has a porous section 7’ and an imperforate section 7, Fig. 3; the ring 9 has a smooth edge along the right side in Figs. 2-3 and a toothed edge along the left side in Figs. 2-3, these forming two section with different structuring as claimed).
Regarding claims 8 and 16, the rings have a three-dimensional pattern which rises above a surface of the rings (ring 9 has a toothed surface, which forms teeth rising above the lateral surface of the ring in the lateral direction; ring 8 has a toothed surface, which forms teeth rising above the lateral surface of the ring in the lateral direction; see Fig. 3).
Regarding claims 9 and 17, the shell further includes mounting rings (8 and 12 form mounting rings) arranged to connect the rings (rings 9 and 7’/7) together at edges of the rings (see Fig. 2).
Regarding claims 10 and 18, the rings (see rings 8 and 9) have overlapping edges (the toothed edges overlap as shown in Fig. 3), at which the rings (8,9) are connectable by material, positively and/or non-positively (they are “connectable” as broadly recited).
Regarding claims 19 and 20, each ring (see rings 9 and 7’/7) comprises two segments (two segments are formed by porous section 7’ and imperforate section 7, which together form one ring; the ring 9 has two segments, one segment being the non-toothed edge and the other segment being the toothed edge).

Claims 11-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newcomb et al (US 2,701,957).
As to claim 11, Newcomb et al disclose a structured shell wherein the structured shell (10) comprises at least two separate structured rings (rings 11 and 12 form the shell 10; alternatively see rings 23), each constructed to be pushed on and attached to the drum adjacent one another thereby presenting the structured shell (the rings 11 and 12 are separate structured rings, see col. 1, lines 67-70; the separate rings 11 and 12 are welded together and may be pushed on and attached to a drum as desired).  
The recitation of the claimed structured shell as being “for use in a device having a cylindrical suctioning drum for entangling and/or structuring a web by hydroentangling” is directed to the intended use of the claimed device and does not further define the structure over that of Newcomb, which is a fabric supporting shell which could be used in such a device if desired. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).   The recitation of the rings as being “constructed to be pushed on and attached to the drum adjacent one another” is likewise directed to the intended use of the rings on a drum and does not distinguish from Newcomb. The rings (11,12) of Newcomb are positioned adjacent one another, since they are welded together (col. 1, lines 67-70), and may be positioned on a drum if desired. The rings 11,12 together present the structured shell (see outer surface of device 10, which forms a structure shell as claimed).
Further as to claim 11, note that the structured shell shown in Figs. 1-4 of Newcomb comprises a plurality of structures which each form a ring, including sections 11 and 12 which form rings as seen in Fig. 1, annular end plates 15 (which has an annular shape forming a ring), cylindrical end bands 16 (which have a cylindrical shape forming a ring), end rings 17,  seal rings 18, and brace rings 23 (see Figs. 1-4; col. 1, line 64-70; col. 1, line 75 through col. 2, line 4; col. 2, lines 17-32). Any two of these rings form the “at least two separate structured rings” recited in claim 11.
Regarding claim 12, “wherein the rings comprise 3D printed rings or rings made by laser sintering” is a product by process recitation, directed to the process of forming the structure (by 3D printing or last sintering). Product-by-process claims are not limited to the manipulations of the recited steps, but only to the structure implied by the steps. The rings of Newcomb meet the structure implied by the product by process recitation (see e.g. rings 12 and 23).
Regarding claim 14, Newcomb discloses the structured shell wherein each ring comprises at least one segment (see the outer surface of each ring which forms a “segment” as claimed, e.g. rings 11, 12, 15, 16, 17, 18, 23 in Figs. 1-4).
Regarding claim 15, each ring includes at least two sections each of which has different structuring (for rings 23, each ring has a section with an L shaped flange 25 and a section without the flange, see Figs. 1 and 3, this flange forming a different structure, col. 2, lines 32-46; alternatively, for rings 16, the region of the hook 19 forms a second section of differing structure, which differs from a first section at the opposite side of the ring which has no hook, see Fig. 4).
Regarding claim 16, the rings have a three-dimensional pattern which rises above a surface of the rings (rings 16 have a three dimensional pattern formed by the three sides of hook 19, which rises above the surface of the ring 16, as broadly recited in claim 16; see Figs. 1 and 4).
Regarding claim 17, the shell of Newcomb further includes mounting rings arranged to connect the rings together at edges of the rings (rings 11 and 16 are connected together by mounting rings 15; alternatively, rings 16 and 18 are connected together by mounting rings 17; alternatively, rings 23 are connected together by rings 11 and 12; see Figs. 1, 2, and 4).
Regarding claim 18, the rings have overlapping edges, at which the rings are connectable by material, positively and/or non-positively (rings 23 have overlapping edges with rings 11 and 12, Fig. 1; alternatively see rings 11 having overlapping edges with rings 16, Fig. 4; or alternatively see rings 16 having overlapping edges with rings 17 or 18, Fig. 4; these structures are “connectable” as claimed).
Regarding claim 19, each ring comprises two segments (the upper half of each ring 23 forms one segment, and the lower half of the ring 23 forms another segment; alternatively the main circumferential surface of ring 23 forms one segment and the flange 25 forms a second segment; or alternatively the circumferential surface of ring 16 forms one segment and the hook 19 forms a second segment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Munstermann (US 2008/0066275) in view of Ngai (US 6,782,589).
Regarding claim 2, Munstermann discloses a device as in claim 1, including rings (formed by porous ring section 7’, imperforate ring section 7, and ring 9) wherein the rings collectively have a width in a longitudinal direction of the drum (see Fig. 3) and the rings have edges that abut one another (see Figs. 2-3). Munstermann does not disclose that the plurality of nozzles of the water bar extend to the width of the rings and are interrupted in an area of the abutting edges of the rings.
Ngai discloses such a water bar structure. Ngai discloses a device for hydroentangling a web, comprising a water bar (28; Figs. 1-2), wherein the plurality of nozzles (jet clusters 32; Fig. 2) of the water bar extend to the width of the shell (see Fig. 1; see col. 3, lines 61-62 disclosing that a rotating sleeve may be used for the structured shell) and are interrupted in an area (there is a gap, distance D2, between the jet clusters, which forms an interruption of the nozzles as in claim 2; see Figs. 2-3; col. 4, lines 3-5 and 16-17). Ngai discloses that this nozzle structure separates the jet clusters from one another to form a fabric with pattern entanglement along lines, with regions of strong entanglement separated by regions of light or no entanglement (col. 4, lines 28-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a water bar, having interruptions between nozzles, in the device of Munstermann in order to form a fabric having pattern entanglement along lines, as taught by Ngai.
	Although Ngai does not disclose rings as claimed, and thus does not show the interruptions as being in the area of the abutting edges of the rings, it would be within the routine skill in the art to space the nozzle clusters as desired, since Ngai discloses that the distances D2 may be selected as desired (col. 4, lines 11-22). In the device of Munstermann modified in view of Ngai, it would appear that one of the interruptions of the nozzle bar would likely fall at an area of abutting edges of the rings coincidentally, since there are multiple interruptions whose distances may be varied as desired. Moreover, it would be within the routine skill in the art to select the distancing and spacing of the clusters as appropriate depending upon the patterning shell structure. Therefore, it would have been obvious to space the clusters such that an interruption occurs at an area of abutting edges of the rings, in order to avoid full entanglement at the region of the abutting edges, so as to avoid a demarcation at the abutting edges being transferred to the fabric, as would be known in the art. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the nozzle bar over the full width of the rings in the device of Munstermann modified in view of Ngai, since it is well known to provide a water bar over the full width as shown by Ngai, in order to permit a wide width fabric being entangled across its full width.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
With regard to Munstermann, applicant argues that Munstermann does not disclose the claimed “separate rings”.  Applicant argues that the elements 7, 7’, and 9 are integral with one another and are not separate rings. This is not persuasive, because the ring formed by elements 7/7’ and the ring formed by element 9 are clearly separate rings.  See Figs. 2-3 and para. 0016-0017 or Munstermann. Ring 7/7’ and ring 9 are distinct, individual rings and thus form “separate rings” as claimed. The claim does not require any particular structural relationship between these “separate rings” which would distinguish from Munstermann.  Applicant’s argument that the rings of Munstermann are not “constructed to be pushed on and attached to the drum adjacent one another to collectively form the structured shell” also is not persuasive, because the rings 7/7’ and 9 are shown as pushed on and attached to the drum adjacent one another (see Figs. 2-3) and the collective structure 7/7’/9 is considered to be a “structured shell”, since it forms a shell with a structure (the structure shown in Figs. 2-3).
With regard to Newcomb, applicant argues that the beam of Newcomb is not constructed for use with a suctioning drum. This is not persuasive because the recitation of the use of the claimed device does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).  The fabric supporting beam of Newcomb could be used with a suctioning drum if so desired. 
Applicant’s argument that the rings of Newcomb are not “constructed to be pushed on and attached to the drum adjacent one another” is likewise directed to the intended use of the rings on a drum and does not distinguish from Newcomb. The rings (11,12) of Newcomb are positioned adjacent one another, since they are welded together (col. 1, lines 67-70), and may be positioned on a drum if desired. The rings 11,12 together present the structured shell (see outer surface of device 10, which forms a structure shell as claimed).
Applicant argues that the rings of Newcomb are not “two separate structured rings”, because one ring (12) is perforated while the other ring (end section 11) is imperforate.  Applicant appears to be equating the term “structured” with being perforated, in arguing that the end sections are not “structured”.  This is not persuasive, because “structured” does not require a perforated surface. The end section 11 forms a ring with a structured surface, the structure being a smooth, hard supporting surface as shown in Fig. 1 of Newcomb.  The claims do not recite any particular structure for this “structured surface” which distinguishes from the structured rings (11,12) of Newcomb.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732